Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (EP 0864903).
Regarding claim 1, Inoue et al. (figures 1A-6) discloses a liquid crystal display panel, comprising an electronic component area corresponding to a position at which an electronic component (53; figure 1A and figure 6) is disposed and a display area (5), wherein the electronic component area is provided with polymer dispersed liquid crystals, which are processed to form retaining walls and liquid crystals located between the retaining wall; and wherein the electronic component area is disposed at only one side of the display area (91; figure 1A), and where in the electronic component is disposed outside of the display area.
The limitation, “form retaining walls and liquid crystals located between the retaining walls” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Kim et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Inoue et al. (figures 1A-6) discloses a display area (5), wherein the display area comprises a first display area and a second display area (between 53) located between the first display area and the electronic component area, the second display area comprises a first metal trace, and material of the first metal trace comprises a transparent material (213; see at least column 10, paragraph 34-40).
Regarding claim 3, Inoue et al. (figures 1A-6) discloses a display area, wherein the display area comprises a first metal layer, and material of the first metal layer comprises a transparent material (213; see at least column 10, paragraph 34-40).
Regarding claim 4, Inoue et al. (figures 1A-6) discloses wherein the display area comprises a second metal layer (209) and an insulating layer (210), the insulating layer is disposed between the first metal layer and the second metal layer, and material of the second metal layer comprises a transparent material (213).
Regarding claim 5, Inoue et al. (figures 1A-6) discloses a sealant area, wherein the sealant area (91-92) is disposed around a boundary of the liquid crystal display panel.
Regarding claim 8, Inoue et al. (figures 1A-6) discloses a display area and a sealant area, wherein the display area is disposed around the electronic component area, and the sealant area is disposed around the display area.
Regarding claim 8, Inoue et al. (figures 1A-6) discloses a method of fabricating a liquid crystal display panel according to claim 1 (see step 4; liquid crystal injecting step), comprising: 
providing a liquid crystal display panel, the liquid crystal display panel comprising an electronic component area corresponding to a position at which an electronic component is disposed (255, 252a or 252b, and 251 in EGA); 
injecting polymer dispersed liquid crystals into the liquid crystal display panel; and 
irradiating the electronic component area, to cause the polymer dispersed liquid crystals in the electronic component area to form retaining walls and liquid crystals, wherein the liquid crystals are located between the retaining walls (see at least paragraph 0201).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 11, Inoue et al. (figures 1A-6) discloses wherein irradiating the electronic component area comprises irradiating the electronic component area with ultraviolet light through a mask.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (EP 0864903) in view of Kim et al. (US 2018/0173039).
Regarding claim 6-7 and 9, Inoue et al. discloses the limitations as shown in the rejection of claims 5 and 8 above.  However, Inoue et al. is silent regarding the shapes of the electronic component areas.  Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a semicircular shape; a trapezoidal shape; and a circular shape (255).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas as taught by Kim et al in order to achieve a brighter display device.  In addition, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have circular / oval shape column spacer receiving members, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claims 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (EP 0864903) in view of Shigeno (JP 2004-325907).
Regarding claim 12, Inoue et al. (figures 1A-6) discloses a liquid crystal display device, comprising a liquid crystal display panel, and an electronic component (255, 252a or 252b, and 251 in EGA), wherein the liquid crystal display panel comprises an electronic component area corresponding to a position at which an electronic component is disposed (53; figure 1A and figure 6) and a display area, wherein the electronic component area is provided with polymer dispersed liquid crystals, which are processed to form retaining walls and liquid crystals located between the retaining walls; and wherein the electronic component area is disposed at only one side of the display area (91; figure 1A), and where in the electronic component is disposed outside of the display area.
Inoue et al. discloses the limitations as shown in the rejection of claim 12 above.  However, Inoue et al. is silent regarding a backlight module.  Shigeno (figure 5) teaches a backlight module (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backlight as taught by Shigeno in order to achieve a brighter display device. 
The limitation, “form retaining walls and liquid crystals located between the retaining walls” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Kim et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 13, Inoue et al. (figures 1A-6) discloses wherein the liquid crystal display panel further comprises a display area (5), wherein the display area comprises a first display area and a second display area (between 53) located between the first display area and the electronic component area, the second display area comprises a first metal trace, and material of the first metal trace comprises a transparent material (213; see at least column 10, paragraph 34-40).
Regarding claim 14, Inoue et al. (figures 1A-6) discloses wherein the liquid crystal display panel further comprises a second metal layer (209) and an insulating layer (210), the insulating layer is disposed between the first metal layer and the second metal layer, and material of the second metal layer comprises a transparent material (213).
Regarding claim 15, Inoue et al. (figures 1A-6) discloses wherein the display area comprises a second metal layer (209) and an insulating layer (210), the insulating layer is disposed between the first metal layer and the second metal layer, and material of the second metal layer comprises a transparent material (213).
Regarding claim 16, Inoue et al. (figures 1A-6) discloses a sealant area, wherein the sealant area (91-92) is disposed around a boundary of the liquid crystal display panel.
Regarding claim 19, Inoue et al. (figures 1A-6) discloses wherein the liquid crystal display panel further comprises a display area and a sealant area, wherein the display area is disposed around the electronic component area, and the sealant area is disposed around the display area.
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (EP 0864903) in view of Kim et al. (US 2018/0173039).
Regarding claim 17-18 and 20, Inoue et al. discloses the limitations as shown in the rejection of claims 16 and 19 above.  However, Inoue et al. is silent regarding the shapes of the electronic component areas.  Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a semicircular shape; a trapezoidal shape; and a circular shape (255).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas as taught by Kim et al in order to achieve a brighter display device.  In addition, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have circular / oval shape column spacer receiving members, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871